 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:06-CR-00058-JAM-EFB
11
                                    Plaintiff,          STIPULATED AND [PROPOSED] ORDER
12                                                      REGARDING EVIDENTIARY HEARING
                           v.
13
     MANJIT KAUR RAI and JAGDIP SINGH
14   SEKHON,

15                                  Defendants.

16

17          1.     By previous order, this matter was set for an evidentiary hearing on October 15, 2019.

18 ECF 807. By this stipulation, the parties now move to vacate this date and re-set the evidentiary hearing

19 to commence on December 2, 2019.

20          2.     The parties also respectfully wish to amend the previously provided estimate of three

21 days, and now estimate that this evidentiary hearing will take approximately five court days.

22          3.     Additionally, the parties propose the following disclosure and briefing schedule in

23 advance of the evidentiary hearing:

24                 Witness Lists:

25                         Petitioners: October 4, 2019 (60 days prior to hearing)

26                         United States: October 24, 2019 (40 days prior to hearing)

27                 Exhibit Lists:

28                         All parties: November 13, 2019 (20 days prior to hearing)


      STIPULATION AND [PROPOSED] ORDER                  1
 1                Motions in Limine:

 2                        Motions: November 3, 2019 (30 days prior to hearing)

 3                        Responses: October 24, 2019 (20 days prior to hearing)

 4                        Replies: November 22, 2019 (10 days prior to hearing)

 5                Trial briefs:

 6                        Petitioners: November 19, 2019 (14 days prior to hearing)

 7                        United States: November 26, 2019 (7 days prior to hearing)

 8
          IT IS SO STIPULATED.
 9

10   Dated: June 28, 2019                          MCGREGOR W. SCOTT
                                                   United States Attorney
11

12                                                 /s/ AMY SCHULLER HITCHCOCK
                                                   AMY SCHULLER HITCHCOCK
13                                                 Assistant United States Attorney
14

15   Dated: June 28, 2019                          /s/ KRESTA NORA DALY
                                                   KRESTA NORA DALY
16                                                 Counsel for Defendant
17                                                 Manjit Rai

18
     Dated: June 28, 2019                          /s/ ERIN RADKIN
19                                                 ERIN RADKIN
                                                   Counsel for Defendant
20                                                 Jagdip Sekhon
21

22

23                                [PROPOSED] FINDINGS AND ORDER

24        IT IS SO FOUND AND ORDERED this 2nd day of July , 2019.

25

26                                                  THE HONORABLE EDMUND F. BRENNAN
                                                    UNITED STATES MAGISTRATE JUDGE
27

28


     STIPULATION AND [PROPOSED] ORDER                 2
